DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This office action is in response to the arguments/remarks filed on 09/09/2021. Claims 1, 3, and 6 – 10 are amended. Claims 2, 4, 5, 11, and 12 are cancelled. Claim 13 is new. Claims 1, 3, 6 – 10, and 13 are pending for consideration.

Information Disclosure Statement
The information disclosure statement (IDS) dated 06/11/2021 has been received and considered.

Response to Arguments
In view of the Applicant’s response in Arguments/Remarks filed on 09/09/2021 (hereafter Remarks) claim objections as well as claim rejection under 112 are withdrawn. 
On p.5 of the Remarks Applicant stated Applicant respectfully submits that Matsumoto does not disclose or suggest each and every feature of amended independent claim 1, which is believed to be in condition for allowance

In addition, Applicant’s arguments with respect to claims 1, 3, 6 – 10, and 13 are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 6 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 2019/0088350) (hereafter Matsumoto) and in view of Hadley (US 2014/0189340) (hereafter Hadley).


Regarding claim 1 Matsumoto teaches: A semiconductor device comprising: a controller that 1) generates a cryptographic request with request information including an address of target data (Matsumoto in Para [0028] discloses “the main controller 120 includes a main CPU 101, a memory control unit 102, a flash memory 103, a DRAM 104, a LAN-IF control unit 105, and a Reader-IF unit 108”, Matsumoto in Para [0028] discloses “the procedure moves to step S807, where the BCPU 310 transitions to the Config state, that is, the state in which it can accept an authentication request from the SATA host control unit 111”); and 2) includes a master processor and a checker processor that execute a same process as one another, a result of the checker processor being compared with a result of the master processor (Examiner note: checker and master processors are met by the host CPU, HCPU 301, and by the main CPU 101, respectively) (Matsumoto in Para [0074] discloses “where the HCPU 301 checks the internal state of the SATA bridge control unit 112, and transitions to the state 5” Matsumoto in Para [0042] discloses “The HCPU 301 performs, as a SATA controller, overall control such as SATA command issuing processing, transmitted/received data forwarding processing, and status receiving processing.” Matsumoto in Para [0121] discloses “the HCPU 301 compares the read value with the magic number stored in advance to determine whether or not the HDD (or SSD) is paired with the correct encryption key” Matsumoto in Para [0077] discloses “the HCPU 301 notifies the main CPU 101 of the fact that the start-up processing of the SATA system is complete and it is accessible, and starts a normal operation”);
a memory; a secure memory that stores a key used for encryption or decryption (Matsumoto in Para [0028] discloses “the main controller 120 includes a main CPU 101, a memory control unit 102, a flash memory 103, a DRAM 104, a LAN-IF control unit 105, and a Reader-IF unit 108”);
[a secure processor that generates a cryptographic instructions with setting information including an address extracted from the request information in response to the cryptographic request from the controller; 
a cryptographic unit including a master cryptographic processor and a checker cryptographic processor that perform a same cryptographic process as one another, using the key, on data stored in the extracted address of the memory based on the setting information,] 
a processing result of the checker cryptographic processor being compared with a processing result of the master cryptographic processor (Matsumoto in Para [0090] discloses “the HCPU 301 calculates the hash value of the secret information acquired from the SATA bridge control unit 112, and compares the acquired message authentication code with a decrypted value, to check the genuineness”)
a first bus coupled to the controller, the memory, the cryptographic unit, and the secure processor; and a second bus coupled to the secure memory, the cryptographic unit, and the secure processor (Examiner note: first bus is met by the B bus 17; second bus is met by both buses, the B-Host1-IF 207 and the B-Host2-IF 208) (Matsumoto in Para [0048] discloses “The B bus 317 includes a bus controller, and is expressed as a collection of a control bus, a data bus, and a local bus between arbitrary blocks, for descriptive purposes” Matsumoto in Para [0048] discloses “the SATA-IP (Host) 202 of the SATA host control unit 111 and the SATA-IP (Device) 203 of the SATA bridge control unit 112 are connected to each other via the H-Host-IF 206. Furthermore, the SATA-IPs (Hostl/2) 204 and 205 are respectively connected to the HDD/SSD 113 and the HDD/SSD 114 via the B-Host1-IF 207 and the B-Host2-IF 208.”) 
wherein the controller communicates with the memory via a predetermined error detection mechanism (Examiner note: error detection mechanism is met by the self-test using an EDC (error-detecting code)) (Matsumoto in Para [0055] discloses “Secret information stored in the secret information area 403 is verified as to whether or not there is a failure, in an internal self-test conducted during a normal operation using an EDC (error-detecting code).”),
wherein each of the master cryptographic processor and the checker cryptographic processor includes a data transfer unit that performs a data transfer 2 DM_US 182087651-1.067237.1601Application No. 16/573,407Docket No.: 067237-1601 with the memory via the error detection mechanism (Matsumoto in Para [0044] discloses “The DMAC (Direct Memory Access Controller) 307 performs, upon the start-up, data transfer between predetermined memories, in which beginning addresses and sizes of a transfer source and a transfer destination are set in a predetermined resistor by the HCPU 301” Matsumoto in Para [0077] discloses “In step S711, the HCPU 301 executes error processing.”), and wherein the controller detects a failure of the secure processor by comparing the request information with the setting information (Matsumoto in Para [0084] discloses “Moreover, in step S811, the BCPU 310 determines whether or not the failure was caused by a (condition) self-test error.”).
Matsumoto fails to explicitly teach: a secure processor that generates a cryptographic instructions with setting information including an address extracted from the request information in response to the cryptographic request from the controller; 
a cryptographic unit including a master cryptographic processor and a checker cryptographic processor that perform a same cryptographic process as one another, using the key, on data stored in the extracted address of the memory based on the setting information,
Hadley from the analogous technical field teaches: a secure processor that generates a cryptographic instructions with setting information including an address extracted from the request information in response to the cryptographic request from the controller (Hadley, in Para. [0052] discloses “memory management unit 318 may configure cryptography module 115 with the first cryptographic technique based on first cryptographic data 319 associated with secure region information 317. For example, first cryptographic data 319 may be an address of first cryptographic information 372A in secure storage 370”); a cryptographic unit including a master cryptographic processor and a checker cryptographic processor that perform a same cryptographic process as one another, using the key, on data stored in the extracted address of the memory based on the setting information, (Hadley, in Para. [0050] discloses “instructions 322 may map secure region information 317 with an address at which first cryptographic information 372A is stored in secure storage 370.” Hadley, in Para. [0054] discloses “a technique parameter may be any parameter used by any cryptographic technique, such as, for example, an encryption key, a cryptographic mode identifier, an operation type identifier, an initialization value, or the like”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Matsumoto, in view of the teaching of Hadley which discloses cryptographic information management including relevant addresses in the memory in order to higher security of cryptographic information processing in the system (Hadley, [0050, 0052, 0054]).

Regarding claim 3 Matsumoto teaches: The semiconductor device according to claim 1, wherein the master cryptographic processor stores the processing result of the master cryptographic processor in the memory using the data transfer unit, and the checker cryptographic processor discards the processing result of the checker cryptographic processor (Examiner note: as noted above, a cryptographic unit is met by the bridge control unit 112; SATA stands for Serial Advanced Technology Attachment; checker and master processors are met by the host CPU, HCPU 301, and by the main CPU 101, respectively) (Matsumoto in Para [0032] discloses “The SATA bridge control unit 112 has additional functions for RAID control, data encryption, and the like.” Matsumoto in Para [0124] discloses “The computer may comprise one or more processors (e.g., central processing unit (CPU), micro processing unit (MPU)) and may include a network of separate computers or separate processors to read out and execute the computer executable instructions” Matsumoto in Para [0043] discloses “The SRAM 304 is used as a work area for the HCPU 301, a storage area for various types of control tables and parameters, a data buffer, and the like.” Matsumoto in Para [0101] discloses “the HCPU 301 issues an Erase-Secret-Info command 513 in FIG. 5B, so that the authentication ID and the secret information stored in the secret information area 403 installed in the SATA bridge control unit (sub ASIC) 112 are discarded.” Matsumoto in Para [0028] discloses “the main controller 120 includes a main CPU 101, a memory control unit 102, a flash memory 103, a DRAM 104, a LAN-IF control unit 105, and a Reader-IF unit 108”).

Regarding claim 6 Matsumoto teaches: The semiconductor device according to claim 1, wherein each of the master cryptographic processor and the checker cryptographic processor performs (Examiner note: as noted above, checker and master processors are met by the host CPU, HCPU 301, and by the main CPU 101, respectively) (Matsumoto in Para [0074] discloses “where the HCPU 301 checks the internal state of the SATA bridge control unit 112, and transitions to the state 5” Matsumoto in Para [0042] discloses “The HCPU 301 performs, as a SATA controller, overall control such as SATA command issuing processing, transmitted/received data forwarding processing, and status receiving processing.” Matsumoto in Para [0121] discloses “the HCPU 301 compares the read value with the magic number stored in advance to determine whether or not the HDD (or SSD) is paired with the correct encryption key” Matsumoto in Para [0077] discloses “the HCPU 301 notifies the main CPU 101 of the fact that the start-up processing of the SATA system is complete and it is accessible, and starts a normal operation”) as the cryptographic process, encryption for the data and generation of a message authenticating code using the key when the data is data to be transmitted to another semiconductor device  (Matsumoto in Para [0054] discloses “The genuineness of a program stored in the program area 401 is verified by calculating the hash value of the program, and decrypting an appended digital signature, which is encrypted using a secret key of the vendor, using a public key of the verifier.”).

Regarding claim 7 Matsumoto teaches: The semiconductor device according to claim 1, wherein each of the master cryptographic processor and the checker cryptographic processor decrypts the data (Examiner note: as noted above, checker and master processors are met by the host CPU, HCPU 301, and by the main CPU 101, respectively) (Matsumoto in Para [0074] discloses “where the HCPU 301 checks the internal state of the SATA bridge control unit 112, and transitions to the state 5” Matsumoto in Para [0042] discloses “The HCPU 301 performs, as a SATA controller, overall control such as SATA command issuing processing, transmitted/received data forwarding processing, and status receiving processing.” Matsumoto in Para [0121] discloses “the HCPU 301 compares the read value with the magic number stored in advance to determine whether or not the HDD (or SSD) is paired with the correct encryption key” Matsumoto in Para [0077] discloses “the HCPU 301 notifies the main CPU 101 of the fact that the start-up processing of the SATA system is complete and it is accessible, and starts a normal operation”) and generates a first message authenticating code as the process when the data is received data from another semiconductor device (Matsumoto in Para [0066] discloses “At this time of the state 7, data can be written into and read out from the HDD (or SSD), data to be stored in the HDD (or SSD) is encrypted, and data to be read out is decrypted. Furthermore, only the person authorized to reach the state 7 transitions to a state 11: Secret Information Output state 610 via the state 6: Authentication state 608, so that it is possible to output the secret information area 403.” Matsumoto in Para [0090] discloses “the HCPU 301 calculates the hash value of the secret information acquired from the SATA bridge control unit 112, and compares the acquired message authentication code with a decrypted value, to check the genuineness.” )

Regarding claim 8 Matsumoto teaches: The semiconductor device according to claim 7, wherein the received data includes encrypted data using the key and a second message authentication code generated by the other semiconductor device (Matsumoto in Para [0055] discloses “the hash value of the secret information is calculated, and the genuineness is verified with a message authentication code encoded using a common key of the vendor”), 3 DM_US 182087651-1.067237.1601Application No. 16/573,407Docket No.: 067237-1601 wherein at least the master cryptographic processor stores the decrypted data and the first message authentication code in the memory using the data transferring unit (Examiner note: storage management by master processor is met by the operation of memory control unit 102 that together with the main CPU 101 belong to the main controller 120 )(Matsumoto in Para [0028] discloses “the main controller 120 includes a main CPU 101, a memory control unit 102, a flash memory 103, a DRAM 104, a LAN-IF control unit 105, and a Reader-IF unit 108” Matsumoto in Para [0066] discloses “At this time of the state 7, data can be written into and read out from the HDD (or SSD), data to be stored in the HDD (or SSD) is encrypted, and data to be read out is decrypted.” Matsumoto in Para [0044] discloses “The DMAC (Direct Memory Access Controller) 307 performs, upon the start-up, data transfer between predetermined memories, in which beginning addresses and sizes of a transfer source and a transfer destination are set in a predetermined resistor by the HCPU 301” Matsumoto in Para [0077] discloses “In step S711, the HCPU 301 executes error processing.”), and wherein the controller compares the first message authentication code and the second message authentication code stored in the memory to detect a failure of the [[first]]master cryptographic processor (Matsumoto in Para [0090] discloses “the HCPU 301 calculates the hash value of the secret information acquired from the SATA bridge control unit 112, and compares the acquired message authentication code with a decrypted value, to check the genuineness.”).

Regarding claim 9 Matsumoto teaches: The semiconductor device according to claim 7, wherein the received data includes encrypted data using the key and a second message authentication code generated by the other semiconductor device (Matsumoto in Para [0055] discloses “the hash value of the secret information is calculated, and the genuineness is verified with a message authentication code encoded using a common key of the vendor.”), and wherein at least the master cryptographic processor further comprises a comparator that compares the second message authentication code obtained from the memory using the data transfer unit with the first message (Examiner note: role of comparator is met by the bridge control unit 112 comprising the HCPU 301) (Matsumoto in Para [0090] discloses “the HCPU 301 calculates the hash value of the secret information acquired from the SATA bridge control unit 112, and compares the acquired message authentication code with a decrypted value, to check the genuineness.” Matsumoto in Para [0118] discloses “the HCPU 301 can compare the read value with a magic number stored in advance in, for example, the flash memory (eMMC) 103”).

Regarding claim 10 Matsumoto teaches: The semiconductor device according to claim 9, wherein the master cryptographic processor stores the decrypted data and the comparison result by the comparator in the memory using the data transferring unit (Matsumoto in Para [0054] discloses “The genuineness of a program stored in the program area 401 is verified by calculating the hash value of the program, and decrypting an appended digital signature, which is encrypted using a secret key of the vendor, using a public key of the verifier.” Matsumoto in Para [0090] discloses “the HCPU 301 calculates the hash value of the secret information acquired from the SATA bridge control unit 112, and compares the acquired message authentication code with a decrypted value, to check the genuineness.”), and the controller discards the decrypted data when the comparison result stored in the memory indicates a mismatch (Matsumoto in Para [0118] discloses “the HCPU 301 can compare the read value with a magic number stored in advance in, for example, the flash memory (eMMC) 103” Matsumoto in Para [0101] discloses “the HCPU 301 issues an Erase-Secret-Info command 513 in FIG. 5B, so that the authentication ID and the secret information stored in the secret information area 403 installed in the SATA bridge control unit (sub ASIC) 112 are discarded.”).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 2019/0088350) (hereafter Matsumoto), in view of Hadley (US 2014/0189340) (hereafter Hadley), and in view of Bong (US 7885405) (hereafter Bong).

Regarding claim 13 Matsumoto teaches: The semiconductor device according to claim 1, 
[wherein the request information further includes a type of cryptographic algorithm, wherein the setting information further includes the type of cryptographic algorithm extracted from the request information,] 
and wherein the master processor and the checker cryptographic processor perform the same cryptographic process corresponding to the extracted type of cryptographic algorithm (Examiner note: type of the cryptographic algorithm defines a type of the encryption key, i.e., verifying a type of the algorithm is met by verifying a type of the encryption/decryption key) (Matsumoto in Para [0121] discloses “the HCPU 301 compares the read value with the magic number stored in advance to determine whether or not the HDD (or SSD) is paired with the correct encryption key” Matsumoto in Para [0077] discloses “the HCPU 301 notifies the main CPU 101 of the fact that the start-up processing of the SATA system is complete and it is accessible, and starts a normal operation”);
Matsumoto as modified fails to explicitly teach: wherein the request information further includes a type of cryptographic algorithm, wherein the setting information further includes the type of cryptographic algorithm extracted from the request information
Bong from the analogous technical field teaches: wherein the request information further includes a type of cryptographic algorithm (Bong, in Col. 2, ll.58 – 60 discloses “It will be appreciated that data communication systems may employ a wide variety of security or encryption algorithms”), wherein the setting information further includes the type of cryptographic algorithm extracted from the request information (Examiner note: SA stands for a Security Association; request and setting of the cryptographic algorithm type are met by operations of network controller 102 comprising SA interface 142 and SA lookup 146 modules) (Bong, in Col. 13, ll.29 – 32 discloses “The network controller 102 of the present invention takes advantage of security associations (SAs) using the SA memory interface 142, the SA lookup 146, and the SA memory 140”. Bong, in Col. 13, ll.37 – 39 discloses “There are several standard encryption and authentication algorithms, so the SA interface 142 and SA lookup 146 indicates which one is to be used for a particular frame” Bong, in Col. 13, ll.41 – 45 discloses “The SAs are obtained according to an IPsec protocol whereby sufficient information is exchanged with a user or system on the network to decide which algorithms to use and allow both parties to generate the same keys”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Matsumoto, as modified by Hadley, in view of the teaching of Bong which discloses requests and verification of the cryptographic algorithm type in order to higher security of cryptographic data processing in the system (Bong, Col. 2, ll.58 – 60 , Col. 13, ll.29 – 32, Col. 13, ll.37 – 39, Col. 13, ll.41 – 45).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in
this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP
§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37
CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within
TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.I.G./Examiner, Art Unit 2431         
/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431